Title: From James Madison to James Madison, Sr., 27 April 1792
From: Madison, James
To: Madison, James, Sr.


Hond. SirPhilada. Apl. 27. 1792
Inclosed are three more of the Natl Gazettes. They will give you all the information which is current; as well in relation to the proceedings of Congress, as to other matters. A vote has passed the two Houses fixing the 5th. of next month for the adjournment. It is possible that it may be put off a day or two longer, tho’ it is pro[ba]ble from the impatience of the members that the session will terminate on that precise day. I have not yet decided on my route home. If I had a servant & another Horse I would take my sister Hite in the way, and do not know but that I may yet so contrive it. It will be some little time after the adjournment before I shall be in preparation to set out.
I have recd. your letter inclosing one to Mr. Chew which I shall forward. I have heard nothing of him since I left Virginia. The misfortune of Dr. Gilmer had reached us before your account of it was recd. I am just told by Mr. Jefferson that he has a letter from Albemarle that gives hopes of his recovery.
Mr. Maury from whom I have a pretty late letter repeats his advice to me to send him stemmed Tobo. that is top stemmed of the best quality. His acct. of Sales is on the whole low—the last Hhd sold in Decr, however netted abt. a Guinea.
